Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in respond to Applicant’s Request for Continued Examination filed on 01/21/2021.
Status of claims
Claims 1-16 are pending. Claims 1 and 4-16 are allowed.


REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior arts of record individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant, especially the independent claim include “acquiring a result of a certificate issuance request and an electronic certificate included in a response received by a reception unit. A storage unit stores the electronic certificate acquired by the acquisition unit. A setting unit makes a setting for determining an electronic certificate that is deleted among electronic certificates stored in the storage unit. A deletion unit deletes the electronic certificate that is be deleted according to the setting made by the setting unit when the acquisition unit is to acquire the electronic certificate from the external apparatus”; in combination with all the elements of each independent claim as amended by Applicant on 01/21/2021. The claim has been considered persuasive, in light of its limitations, as 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These include.
US 20080120506 A1– Yamauchi, which discloses a storage unit to store generation information for generating an electronic signature. A signature generation unit generates the electronic signature by using the generation information. A delete unit deletes the generation information, and a transmission reserving unit reserves the transmission of the data. A restriction unit restricts the deletion of the generation information of the electronic signature added to the reserved data, when the transmission of the data with the generated electronic signature is reserved by the transmission reserving unit.

US 20070234059 A1 – Ohara which discloses storing system configuring to store a secret key and an electronic certificate. A receiving system is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438.  The examiner can normally be reached on Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/EVANS DESROSIERS/Primary Examiner, Art Unit 2491